United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.L., Appellant
and
DEPARTMENT OF THE NAVY, MARINE
CORPS INSTALLATION FACILITIES &
ENVIRONMENT DIVISION, Quantico, VA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 20-0284
Issued: June 30, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
CHRISTOPHER J. GODFREY, Deputy Chief Judge
JANICE B. ASKIN, Judge

JURISDICTION
On November 18, 2019 appellant filed a timely appeal from a June 28, 2019 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to
consider the merits of this case.2
ISSUE
The issue is whether appellant has met his burden of proof to establish a right knee
condition causally related to the accepted April 11, 2018 employment incident.
1

5 U.S.C. § 8101 et seq.

2
The Board notes that, following the issuance of the June 28, 2019 decision, and with his appeal form, appellant
submitted additional evidence. However, the Board’s Rules of Procedure provides: “The Board’s review of a case is
limited to the evidence in the case record that was before OWCP at the time of its final decision. Evidence not before
OWCP will not be considered by the Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is
precluded from reviewing this additional evidence for the first time on appeal. Id.

FACTUAL HISTORY
On April 25, 2018 appellant, then a 60-year-old electrician, filed a traumatic injury claim
(Form CA-1) alleging that on April 11, 2018 he sustained a right knee injury when he slipped off
a sidewalk and twisted his knee while moving a mechanical man lift down the sidewalk while in
the performance of duty. He stopped work on the date of injury.
Appellant was initially treated on April 11, 2018 by Kimberly McCue, an employing
establishment physician of nursing and Board-certified family nurse practitioner, who noted a
history of injury that, on that day, he hurt his right knee while slipping off a sidewalk. He placed
appellant on restricted activity until April 18, 2018.
An April 17, 2018 progress note from Dr. Lisa Jones King, a Board-certified internist,
indicated that appellant was unable to work at that time.
In an April 11, 2018 attending physician’s report (Form CA-20), Dr. Douglas P. Murphy,
an attending Board-certified physiatrist, noted a history of injury that, on that day, appellant
sustained a right knee injury at work. He noted that appellant had a preexisting injury or disease.
Dr. Murphy diagnosed degenerative joint disease of the right knee. He checked a box marked
“Yes” indicating that the diagnosed condition was caused or aggravated by an employment
activity. Dr. Murphy noted that it was unknown as to when appellant could resume regular work.
Duty status reports (Form CA-17) dated May 18 and August 3, 2018 with illegible
signatures noted a history that on April 11, 2018 appellant hurt his knee while slipping off a
sidewalk. Appellant was advised to resume light-duty work with restrictions as of May 28, 2018.
On October 3, 2018 the employing establishment informed OWCP that appellant required
surgery.
OWCP, in a January 15, 2019 development letter, notified appellant that when his claim
was received it appeared to be a minor injury that resulted in minimal or no lost time from work,
and since the employing establishment had not controverted continuation of pay or challenged the
case, a limited amount of medical expenses were administratively approved and paid. It noted that
it had reopened the claim for formal consideration because he had requested authorization for
surgery. OWCP informed appellant that additional factual and medical evidence was required to
establish his claim. It advised him of the type of factual and medical evidence necessary to
establish his claim and attached a questionnaire for his completion. OWCP afforded appellant 30
days to submit the requested evidence.
On January 26, 2019 appellant responded to OWCP’s development questionnaire. He
noted that while pulling a mechanical man lift he twisted his knee and tore his lower meniscus,
which aggravated arthritis in his knee. Appellant indicated that he did not have any prior, similar
disability or symptoms.
In a letter dated February 4, 2019, Dr. King noted a history of injury that on April 11, 2018
appellant slipped and twisted his right knee while helping his coworkers move a single man lift.
She indicated that he underwent right total knee replacement on December 6, 2018.

2

Dr. Murphy, in a May 18, 2018 progress note, discussed examination findings and
reviewed diagnostic test results. He provided an impression that appellant had right knee pain due
to substantial osteoarthritis, tricompartmental. Dr. Murphy advised that appellant was unable to
return to work and provided work restrictions.
In a June 18, 2018 right knee magnetic resonance imaging (MRI) scan report,
Dr. Muhammad R. Khan, a Board-certified diagnostic radiologist, provided impressions of
moderate-to-severe osteoarthritis involving the medial compartment with degenerative tear
involving the medial meniscus; mild-to-moderate osteoarthritis involving the patellofemoral joint
with thinning of the hyaline cartilage; and varicosities in the medial aspect of the left, clinically
indicated interventional radiology can be consulted for venous insufficiency.
In consult requests dated October 2, 2018, Dr. Robert S. Adelaar, a Board-certified
orthopedic surgeon, discussed examination findings and reviewed diagnostic test results. He
provided an impression of right knee osteoarthritis.
OWCP, by decision dated March 5, 2019, denied appellant’s traumatic injury claim finding
that the evidence of record was insufficient to establish a diagnosed condition in connection with
the accepted April 11, 2018 employment incident. It concluded therefore that the requirements
had not been met to establish an injury as defined by FECA.
A September 4, 2018 report by Dr. Young Seo, a Board-certified physiatrist, and
Dr. Murphy indicated that appellant received an injection to treat his right knee pain and
degenerative joint disease.
Dr. Murphy, in an August 30, 2018 note, provided an impression of right knee pain due to
moderate-to-severe osteoarthritis. He also noted that appellant had a meniscal tear.
In a March 20, 2019 letter, Dr. Murphy noted that appellant reported that he had kicked
something and subsequently experienced pain and swelling. He also noted a history of his medical
treatment, including his December 6, 2018 right total knee replacement. Dr. Murphy advised that
appellant’s fall clearly was an exacerbating factor contributing to the need for surgery.
On April 2, 2019 appellant requested a review of the written record before a representative
of OWCP’s Branch of Hearings and Review regarding the March 5, 2019 decision. He submitted
physical therapy daily notes dated June 21, 2018 to March 1, 2019.
In a March 21, 2019 progress note and certificate of illness/injury, Dr. Varatharaj J.
Mounasamy, a Board-certified orthopedic surgeon, reported that appellant was status post right
total knee arthroplasty. He advised that appellant could resume regular duties on March 25, 2019.
An operative report signed by Dr. Alexandria O. Starks, a surgical resident physician,
indicated that she performed right total knee arthroplasty on December 6, 2018 to treat appellant’s
right knee osteoarthritis.
By decision dated June 28, 2019, an OWCP hearing representative affirmed, the March 5,
2019 decision, as modified, finding that appellant had established a medical diagnosis in
connection with the accepted April 11, 2018 employment incident. The hearing representative

3

determined, however, that the medical evidence of record was insufficient to establish that his
diagnosed condition was caused or aggravated by the accepted employment incident.
LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of proof to establish the
essential elements of his or her claim, including that the individual is an employee of the United
States within the meaning of FECA, that the claim was timely filed within the applicable time
limitation of FECA,4 that an injury was sustained in the performance of duty as alleged, and that
any disability or medical condition for which compensation is claimed is causally related to the
employment injury.5 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.6
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether fact of injury has been established. There
are two components involved in establishing fact of injury. First, the employee must submit
sufficient evidence to establish that he or she actually experienced the employment incident at the
time, place, and in the manner alleged. The second component is whether the employment incident
caused a personal injury and this component can be established only by medical evidence.7
The medical evidence required to establish a causal relationship between a claimed specific
condition and an employment incident is rationalized medical opinion evidence.8 The opinion of
the physician must be based on a complete factual and medical background of the employee, must
be one of reasonable medical certainty, and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and specific employment factors
identified by the employee.9
In a case where a preexisting condition involving the same part of the body is present and
the issue of causal relationship therefore involves aggravation, acceleration, or precipitation, the

3

Supra note 1.

4

F.H., Docket No.18-0869 (issued January 29, 2020); J.P., Docket No. 19-0129 (issued April 26, 2019); Joe D.
Cameron, 41 ECAB 153 (1989).
5

L.C., Docket No. 19-1301 (issued January 29, 2020); J.H., Docket No. 18-1637 (issued January 29, 2020);
James E. Chadden, Sr., 40 ECAB 312 (1988).
6
P.A., Docket No. 18-0559 (issued January 29, 2020); K.M., Docket No. 15-1660 (issued September 16, 2016);
Delores C. Ellyett, 41 ECAB 992 (1990).
7

T.H., Docket No. 19-0599 (issued January 28, 2020); K.L., Docket No. 18-1029 (issued January 9, 2019); John J.
Carlone, 41 ECAB 354 (1989).
8

S.S., Docket No. 19-0688 (issued January 24, 2020); A.M., Docket No. 18-1748 (issued April 24, 2019); Robert G.
Morris, 48 ECAB 238 (1996).
9

T.L., Docket No. 18-0778 (issued January 22, 2020); Y.S., Docket No. 18-0366 (issued January 22, 2020);
Victor J. Woodhams, 41 ECAB 345, 352 (1989).

4

physician must provide a rationalized medical opinion that differentiates between the effects of the
work-related injury or disease and the preexisting condition.10
ANALYSIS
The Board finds that appellant has not met his burden of proof to establish a right condition
causally related to the accepted April 11, 2018 employment incident.
In an April 11, 2018 Form CA-20 report, Dr. Murphy checked a box marked “Yes”
indicating that appellant’s diagnosed right knee degenerative joint disease was caused or
aggravated by the April 11, 2018 employment incident. While his report generally supports causal
relationship, he did not offer medical rationale sufficient to explain how and why he believes that
the April 11, 2018 employment incident could have resulted in or contributed to the diagnosed
condition. When a physician’s opinion on causal relationship consists only of checking a box
marked “Yes” in response to a form question, without explanation or rationale, that opinion has
limited probative value and is insufficient to establish a claim.11 Such rationale is particularly
important since Dr. Murphy noted that appellant had a preexisting injury or disease.12 Thus, his
report is insufficient to meet appellant’s burden of proof.
In his March 20, 2019 letter, Dr. Murphy opined that appellant’s fall was clearly an
exacerbating factor that contributed to his need to undergo right total knee placement on
December 6, 2018. He did not, however, explain how the April 11, 2018 employment incident
was sufficient to have resulted in the need for surgery. Medical evidence that provides a
conclusion, but does not offer a rationalized medical explanation regarding the cause of an
employee’s condition is of limited probative value on the issue of causal relationship.13 Therefore,
Dr. Murphy’s report is insufficient to establish appellant’s claim.
Dr. Murphy’s remaining May 18 and August 30, 2018 progress notes provided impressions
of right knee pain due to moderate-to-severe osteoarthritis, tricompartmental, and meniscal tear,
but this evidence does not render an opinion on causation. The Board has held that medical
evidence that does not offer an opinion regarding the cause of an employee’s condition is of no
probative value on the issue of causal relationship.14 Therefore, these reports are insufficient to
establish appellant’s claim.
Dr. King’s April 17, 2018 progress note and February 4, 2019 letter noted a history of the
April 11, 2018 employment incident and appellant’s December 6, 2018 right total knee
replacement. She also advised that he was totally disabled from work. Dr. King did not, however,
10

Federal (FECA) Procedure Manual, Part 2 -- Claims, Causal Relationship, Chapter 2.805.3e (January 2013);
V.W., Docket No. 19-1537 (issued May 13, 2020); N.C., Docket No. 19-1191 (issued December 19, 2019); R.D.,
Docket No. 18-1551 (issued March 1, 2019).
11

V.W., id. K.R., Docket No. 19-0375 (issued July 3, 2019).

12

See K.M., Docket No. 19-1247 (issued February 21, 2020); B.R., Docket No. 16-0456 (issued April 25, 2016).

13

C.V., Docket No. 18-1106 (issued March 20, 2019); M.E., Docket No. 18-0330 (issued September 14, 2018);
A.D., 58 ECAB 149 (2006).
14

L.B., Docket No. 18-0533 (issued August 27, 2018); D.K., Docket No. 17-1549 (issued July 6, 2018).

5

provide a specific diagnosis of an injury or medical condition nor did she provide an opinion as to
causal relationship. The Board has held that a medical report lacking a firm diagnosis and a
rationalized medical opinion regarding causal relationship is of no probative value.15 As such,
Dr. King’s medical evidence is insufficient to meet appellant’s burden of proof.
While the September 4 and October 2, 2018 reports of Dr. Seo and Dr. Adelaar indicated
that appellant had degenerative joint disease and osteoarthritis of the right knee, neither physician
provided a history of injury or an opinion regarding causal relationship. Lacking these elements,
their reports are insufficient to establish appellant’s claim.16
Similarly, Dr. Mounasamy’s March 21, 2019 progress note and Dr. Starks’ operative
reports are also insufficient to establish causal relationship. The physicians noted appellant’s
December 6, 2018 right total knee arthroplasty, but did not provide a history of injury or an opinion
that his right knee condition and need for surgery were causally related the April 11, 2018
employment incident.17
Appellant submitted Dr. Khan’s June 18, 2018 MRI scan report which addressed
appellant’s right knee conditions. The Board has held, however, that diagnostic test reports
standing alone lack probative value as they do not provide an opinion on causal relationship
between an employment incident and a diagnosed condition.18
Appellant also submitted May 18 and August 3, 2018 Form CA-17 reports containing
illegible signatures. The Board has held that reports that are unsigned or bear an illegible signature
lack proper identification and cannot be considered probative medical evidence as the author
cannot be identified as a physician.19 Therefore, these reports have no probative value and are
insufficient to establish the claim.
Additionally, appellant submitted reports signed solely by a nurse practitioner or a physical
therapist. The Board has held that medical reports signed solely by a nurse practitioner or a
physical therapist are of no probative value as neither a nurse practitioner nor a physical therapist
is considered physician as defined under FECA and are therefore not competent to render a medical
opinion.20 These reports are therefore insufficient to establish the claim.

15

L.P., Docket No. 19-1812 (issued April 16, 2020); S.J., Docket No. 20-0157 (issued April 1, 2020); P.C., Docket
No. 18-0167 (issued May 7, 2019).
16

Id.

17

Id.

18

W.M., Docket No. 19-1853 (issued May 13, 2020); L.F., Docket No. 19-1905 (issued April 10, 2020).

19

M.A., Docket No. 19-1551 (issued April 30, 2020); T.O., Docket No. 19-1291 (issued December 11, 2019).

20
Section 8101(2) of FECA provides that physician “includes surgeons, podiatrists, dentists, clinical psychologists,
optometrists, chiropractors, and osteopathic practitioners within the scope of their practice as defined by State law.”
5 U.S.C. § 8101(2). See also David P. Sawchuk, 57 ECAB 316, 320 n.11 (2006) (lay individuals such as physician
assistants, nurses, and physical therapists are not competent to render a medical opinion under FECA); L.F., supra
note 18. (physical therapist); T.J., Docket No. 19-1339 (issued March 4, 2020) (nurse practitioner).

6

As there is no well-rationalized medical opinion presently of record before the Board,
previously considered by OWCP, establishing appellant’s traumatic injury claim the Board finds
that he has not met his burden of proof.21
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128 and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish a right knee
condition causally related to the accepted April 11, 2018 employment incident.
ORDER
IT IS HEREBY ORDERED THAT the June 28, 2019 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: June 30, 2020
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Christopher J. Godfrey, Deputy Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

21

T.J., id.; F.D., Docket No. 19-0932 (issued October 3, 2019); D.N., Docket No. 19-0070 (issued May 10, 2019);
R.B., Docket No. 18-1327 (issued December 31, 2018).

7

